El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
Una obligación montante a $1,644.15 había sido garanti-zada por hipoteca que contiene las siguientes cláusulas:
“1. La hipoteca se constituye por cinco años y al interés de doce por ciento anual pagadero en la siguiente forma: $328.83 de capital y $197.29 de intereses, en todo el mes de diciembre de 1915; $328.83 *531de capital y $157.83 de intereses, en el mes de diciembre de 1916; $328.83 de capital y $108.37 de intereses en todo el mes de diciem-bre de 1917; $328.83 de capital y $78.91 de intereses en todo el mes de diciembre de 1918, y los $328.83 restantes de capital y $39.45 de intereses en todo el mes de diciembre de 1919.
“2. Vencido y no satisfecho cualquiera de los concertados plazos, se entenderá vencida toda la deuda y en su derecho el acreedor para la oportuna reclamación judicial.
“3. En aseguranza de tales obligaciones y de doscientos dólares más, para gastos y costas, inclusos los honorarios del abogado del demandante en caso de reclamación o litigio, las señoras Eodríguez y Colón, con el consentimiento y beneplácito de sus respectivos es-posos don José Nicolás y don Tomás Perea, constituyen a favor de don José Arrarás y Noain, hipoteca especial vpluntaria sobre la finca descrita en el hecho o motivo primero de esta escritura, gravamen que subsistirá íntegro mientras no sean totalmente cumplidas y canceladas las obligaciones que garantiza.”
Los deudores satisficieron el primer plazo de intereses as-cendente a la suma de $157.83, habiendo hecho otro pago de $28.15 en 1917.
En la demanda original, así como en la enmendada, se reclamaba la suma de $425.38 por intereses, o sean $12-9.44 de intereses que quedaron adeudando los demandados en diciembre de 1917 más $295.94 de intereses devengados desde esa fecha hasta la radicación de la demanda; y solicitaba que se dictara sentencia por la suma de $2,069.53 por capital e intereses hasta la fecha mencionada en último término más el interés del uno por ciento desde la interposición de la de-manda, con $200 para costas, desembolsos y honorarios de abogado.
Las demandadas formularon entonces las siguientes ale-gaciones :
“1. Que en este caso la demandante solicita se dicte sentencia contra las demandadas por la suma de $2,269.53 más intereses al tipo del uno por ciento mensual desde la interposición de la demanda.
“2. Que las verdaderas sumas que adeudan las demandadas en este caso son las siguientes:
*532Por principal de la deuda-$1, 644.15
Intereses adeudados en diciembre 1917- 129.44
Intereses vencidos en diciembre de 1917- 108. 37
Intereses vencidos en diciembre de 1918- 78. 91
Intereses por siete meses desde enero de este año y nueve días basta boy- 23. 95
Total de capital e intereses basta boy-$1, 984. 82
A esta suma total debe abonarse:
$7.59 que entregaron las demandadas en café a la demandante en septiembre 11 de 1917;
$10.44 que entregaron las demandadas en café a la demandante en septiembre 20 de 1917;
$10.12 que entreg'aron las demandadas en café a la demandante en septiembre 21 de 1917.
Total que debe abonarse, $28.15.
De este modo quedan entonces a adeudar basta boy la suma lí-quida de $1,956.67 que las demandadas depositan en poder del Se-cretario de esta Corte a disposición de la demandante.
POR tanto: las demandadas solicitan de esta Honorable Corte se sirva ordenar el archivo definitivo de estos autos, disponiendo que la demandante reciba en pago total de su reclamación la suma de-positada montante a $1,956.67, sin especial condena de costas.”
. La demandante entonces, en una segunda demanda en-mendada, hizo las siguientes alegaciones:
“Cuarta: Las demandadas no satisficieron'a don José Arrarás y Noain, ni a ninguna otra persona con derecho a ello el importe del capital adeudado y quedaron adeudando $129.44 de intereses en el mes de diciembre de 1916, además los intereses desde diciembre de 1916 basta la fecha ascendentes a la suma de $509.68 que con los $129.44 que quedaron adeudando en diciembre de 1916 asciende a la suma de $639.12.
“Quinta: Las demandadas abonaron en el mes de diciembre de 1917, la suma de $28.15'en café, que deducida del montante de la deuda por intereses deja un balance a favor de la demandante de $610.97.”
Y suplicaron a la corte que dictara sentencia por la suma de $1,644.15 por capital más $610.97 de intereses y además la suma de $200 convenidos para costas, desembolsos y bono-*533rarios de abogado en caso de reclamación judicial y el interés del uno por ciento sobre el total de esta suma desde la in-terposición de la demanda enmendada o sea un total ■ de $2,455.12.
Las demandadas entonces llamaron la atención de la corte liacia el hecho de haberse aumentado la suma reclamada no obstante la admisión hecha en la segunda demanda enmen-dada en cuanto al pago de $28.15 y a pesar de la conformi-dad de las demandadas con la segunda demanda enmendada menos en lo que respecta a la cuestión de la suma debida; manifestaron además su deseo en aceptar que se dictara una sentencia por la suma reconocida por ellas como debida; vol-vieron a someter la relación detallada presentada anterior-mente; llamaron la atención de la corte hacia el hecho de que el primer plazo de intereses montante a $197.29 que pa-garon las demandadas era mayor que el tipo de 12 por ciento que determina la ley y por tanto nulo, toda vez que calcu-lando los intereses al doce por ciento sobre $1,644.15 desde el 9 de febrero de 1915, fecha en que se otorgó la hipoteca, hasta el 31 de diciembre del mismo año, importan dichos in-tereses $175.98 y no $197.29, existiendo una diferencia de $21.31 que fueron pagados demás por las demandadas en ♦contra de la ley; y además alegaron “que las demandadas no están obligadas a pagar intereses de mor,a por no haberse estipulado; la demandante no puede cobrar intereses sobre intereses como pretende y menos al uno por ciento mensual; y no deben pagar las costas ni honorarios de abogado, por-que se allanaron a la demanda, máxime cuando la demandante y las demandadas en 10 de julio de 1918 suscribieron un con-trato de transacción de la deuda por el cual las demandadas entregarían la finca hipotecada a la demandante y ésta en cambio entregaría a las demandadas una casa sita en la calle de los Almendros de Añasco, uña finca rústica de treinta cuerdas en el barrio de “Cerro G-ordo” y cien dollars. Por tanto las demandadas solicitaron de la honorable corte, die-*534tara sentencia contra ellas por el montante de $1,956.67 que lian depositado, sin especial condenación de costas dejando a la discreción de esta honorable corte para que resuelva, de acuerdo con la equidad y justicia sobre el pago indebido de intereses del primer plazo ascendente a $197.29 que pagaron las demandadas al causante de la demandante.
La prueba aducida por la demandante en el juicio consis-tió en la escritura de hipoteca y en la declaración de la de-mandante, la cual es como sigue: Las demandadas deben del plazo de 1916, $129.44- de intereses y además todos los inte-reses de la deuda desde diciembre de 1916 hasta la fecha y también todo el capital pues no han abonado nada a los pla-zos de capital y sí solo $28.15 que abonaron en café en diciembre de 1917.
Las demandadas apelan de la sentencia que les condena a pagar la suma de $2,455.12 más los intereses de esta suma al tipo del uno por ciento desde agosto 12 de 1919, inclu-yendo en esa la suma de $200 convenidos para costas, de-sembolsos y honorarios de abogado caso de reclamación judicial.
Los siguientes son los errores que han sido alegados.-'
1. La corte inferior erró al condenar a las apelantes al pago de intereses de mora; *
2. La corte inferior erró al condenar a las demandadas a pagar $200 para gastos, costas y honorarios de abogado, y abusó de su discreción.
3. La corte inferior erró al no hacer un ajuste de las can-tidades en controversia y usar de su discreción para determi-nar la verdadera cantidad que debían las demandadas.
La corte inferior interpretó la hipoteca en los siguientes términos:
“Examinada detenidamente la escritura por la corte, ésta ha lle-gado a la conclusión de que fué expresamente convenido en la misma que las demandadas satisfarían el interés del 12 por ciento anual *535sobre el importe del capital adeudado y no ba de estimarse la forma de pago y los plazos convenidos como una liquidación distinta de intereses, siendo así que las demandadas deben satisfacer a la deman-dante el importe total de la deuda más sus intereses no satisfechos a razón del 12 por ciento anual sobre la misma basta su total sol-vento, pues esto es lo estipulado y no cabe considerar que su cobro equivalga a computar intereses de mora.
"En cuanto a la suma de $200 de honorarios reclamados por la parte demandante, es indudable que habiendo sido convenido en el contrato de hipoteca que en caso de reclamación o litigio las deman-dadas satisfarían al acreedor la suma de $200 por concepto de cos-tas, desembolsos y honorarios de abogado, y apareciendo de la misma escritura que la demandante siguió el único remedio legal que tenía para el cobro de dicha deuda, y habiéndose hecho una oposición a la causa de acción de la demandante y a los otros remedios auxiliares solicitados por ésta, por el cual motivo el abogado de la demandante tuvo que comparecer varias veces ante la corte y compareció asi-mismo a la -celebración del juicio, la corte no ve motivo alguno por el cual los demandados no deben ser condenados a satisfacer dicha suma de $200 así convenida.”
A nuestro juicio erró la corte de distrito al concedin’ in-tereses al doce por ciento a partir de la fecha y después de vencido todo el término de la hipoteca, y por esta razón la sentencia tal como fué dictada no puede subsistir.
T esa conclusión a que llegamos encuentra apoyo en los artículos 1067, 1068, 1075, 1076 y 1141 del Código Civil, pero aunque así no fuera estaríamos satisfechos con seguir la doc-trina enunciada por la Corte Suprema de los Estados Uni-dos, como se indica en la cita que a continuación hacemos :
"Está bien establecido que el tipo convencional de intereses será permitido después de vencida la obligación cuando existe estipula-ción en este sentido, y también ha sido frecuentemente resuelto que tal tipo puede permitirse aún en ausencia de un convenio expreso en tal sentido cuando de los términos de la obligación misma in-terpretados debidamente resulta enteramente manifiesto. que ésta fué la intención de las partes, como por ejemplo en el caso de un pagaré pagadero un día después de la fecha, o un pagaré pagadero a su presentación, con intereses convenidos. Sin embargo, cuando no hay nada, que indique la intención de las partes en el contrato y la cues-*536tión no está resuelta por prescripción del estatuto, las autoridades están en conflicto respecto a si será o no concedido el tipo conven-cional o legal después del vencimiento. ' Según un número de deci-siones el tipo convencional de interés seguirá después del vencimiento lo mismo que antes a falta de alguna estipulación becba por las par-tes. Por otro lado las cortes en un número de Estados sostienen que bajo tales circunstancias el tipo legal de interés y no el tipo con-vencional será permitido después del vencimiento. Esta es la re-gla generalmente aplicada por la Corte Suprema de los Estados Uni-dos pero ese tribunal ba resuelto que la cuestión es siempre de ley local y que cuando se ba establecido una regla diferente rige en esa localidad. Tiene bastante fundamento el argumento de que cuando el contrato nada dice en cuanto al tipo. de interés después del- ven-cimiento debe permitirse el tipo legal. Aquellos que sostienen una teoría distinta alegan que es una presunción de las partes el que el tipo anterior estipulado deba continuar después del vencimiento; pero esto se opone a la regla de que después que se ba dejado de ve-rificar el pago el interés se da entonces no de acuerdo con el con-trato sino en concepto de daños y perjuicios y entonces la regla re-ferente a daños, el tipo legal de interés, debe regir.” 15 R. C. L. 22.
Al parecer e] mismo principio sería de aplicación a los varios plazos que excluyen la concesión de más del tipo legal de seis por ciento sobre cada uno de ellos después de su ven-cimiento, pero esto tal vez está sujeto a discusión y no es necesario que ahora sea definitivamente resuelto. Puede que tenga méritos la alegación del apelante de que sin requeri-miento no, se devengarán intereses de ninguna clase al ven-cimiento de la hipoteca en su totalidad, o en cuanto' a sus diferentes plazos, después del vencimiento de cada uno de éstos. La cuestión de costas envuelve varios puntos intere-santes que podrían ser discutidos por las partes.
La sentencia apelada se fundaba en una interpretación errónea del contrato que excluía la debida consideración del juez sentenciador de estas y de otras cuestiones envueltas que tampoco se han desarrollado tan ampliamente como de-bieran aparecer en los alegatos. En vista de las circunstan-cias, en vez de dictar la sentencia que debió haber dictado *537la corte inferior preferimos revocar la sentencia apelada y ordenar la devolución de las actuaciones.

Revocada la sentencia apelada y devuelto él caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.